DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites: 
A shaving system, comprising: a dispenser including a plurality of slots, a first slot of the plurality of slots is configured to releasably receive a cartridge having at least one razor blade and a blade securing element; and an electrical circuit associated with the first slot and including a first electrically conductive element and a second electrically conductive element, the first electrically conductive element and the second electrically conductive element are spaced apart from one another to form a gap therebetween; wherein: the electrical circuit is configured to switch between an open configuration in which the gap is unbridged between the first electrically conductive element and the second electrically conductive element and a closed configuration in which at least one of the blade securing element or the at least one razor blade spans the gap, electrically connecting the first electrically conductive element and the second electrically conductive element; the system is configured to detect removal of a first cartridge from the first slot based on whether the electrical circuit is in the open configuration or the closed configuration; and -2-Application No.: 16/622,430 Attorney Docket No.: 00174-0001-01000the system is configured to generate a signal when removal of the first cartridge is detected.

Examiner finds the closest related prior art to be that of Lin et al. (US 6,348,864) and Apprille Domenic (CN 1929970).  Lin discloses a drawer system using conductive elements to determine when a drawer is open or closed.  Domenic teaches a razor blade cartridge housing used to hold razor cartridges.  The references fail to teach wherein: the electrical circuit is configured to switch between an open configuration in which the gap is unbridged between the first electrically conductive element and the second electrically conductive element and a closed configuration in which at least one of the blade securing element or the at least one razor blade spans the gap, electrically connecting the first electrically conductive element and the second electrically conductive element; the system is configured to detect removal of a first cartridge from the first slot based on whether the electrical circuit is in the open configuration or the closed configuration.  Examiner notes that while Lin teaches spanning a gap for creating an open or closed configuration, Lin does not teach the specifics of using a blade securing element or razor blade to provide such.  Examiner notes that while Domenic teaches housing a cartridge, Domenic does not teach the specifics of detecting the cartridge by way of a blade securing element or razor blade.  Examiner does not find combing the two to be obvious without including inventive skill since Lin is not concerned with detecting individual products of a blade or blade securing element and is used to detect the opening and closing of a drawer. 

Claim 9 recites: 
A shaving system, comprising: a dispenser including a plurality of slots configured to releasably receive a plurality of cartridges, respectively,  each slot being configured to releasably receive a given cartridge of the plurality of cartridges, each cartridge including at least one blade and a protective film, and at least one controller, the at least one controller being configured to: detect a removal of one of the plurality of cartridges from a corresponding slot of the plurality of slots, in response to detecting the removal, generate a signal for transmission to a third party, detect placement of a removed cartridge back into the corresponding slot, collect shaving information based on the detected removal and detected placement of the removed cartridge, determine a presence or absence of the protective film, and determine a number of unused cartridges based on the determined presence or absence of the protective film.

Examiner notes that Lin and Domenic do not teach each cartridge including at least one blade and a protective film, , detect placement of a removed cartridge back into the corresponding slot, collect shaving information based on the detected removal and detected placement of the removed cartridge, determine a presence or absence of the protective film, and determine a number of unused cartridges based on the determined presence or absence of the protective film.  Examiner finds no further support for such within the prior art cited.


Claim 26 recites:A shaving system, comprising: -8-Application No.: 16/622,430 Attorney Docket No.: 00174-0001-01000 a razor cartridge having at least one conductive razor blade, the razor cartridge being configured to be releasably attached to a razor handle; a dispenser including a plurality of slots, each slot configured to releasably receive the razor cartridge; and a controller, wherein: a conductive element is at least partially provided in each slot, the razor cartridge includes a corresponding conductive element, the corresponding conductive element including the conductive razor blade, the conductive element is configured to contact the corresponding conductive element to close an electric circuit, and the controller is configured to determine a removal of the razor cartridge from the dispenser when the electric circuit is opened.

Examiner notes that Lin and Domenic do not teach a razor cartridge having at least one conductive razor blade, wherein: a conductive element is at least partially provided in each slot, the razor cartridge includes a corresponding conductive element, the corresponding conductive element including the conductive razor blade, the conductive element is configured to contact the corresponding conductive element to close an electric circuit, and the controller is configured to determine a removal of the razor cartridge from the dispenser when the electric circuit is opened.  Examiner finds no further support for such within the prior art cited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651